DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Douglas Collier on 1/10/2022.
The application has been amended as follows: 

37. (Canceled)
38. (Canceled)

Allowable Subject Matter
Claims 16-20, 23-25 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the prior art does not teach or suggest an apparatus for producing a three 
The closest prior art, ROMANO (US 2018/0126649), teaches an apparatus for producing a three dimensional object comprising a process chamber 107 accommodating a carrier 106 (Figs. 1, 8, 12, 13); an irradiation device 121/120/821/822 (Figs. 1, 8, 12, 13); a transmission element 115/815 (Figs. 1, 8, 12, 13); and a gas inlet (FIG . 8 , 840 , 842 , FIG . 9 , 940 ,FIG . 12 , 1235 , FIG . 13 , 1330).  However, ROMANO fails to teach or suggest an additional a baffle plate upstream of the gas inlet to disperse the gas across the panel-shaped, gas permeable, porous component of the gas inlet, as required by the instant claims.  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-20, 23-25 and 29-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743